       Case 3:18-cv-00138-DPJ-FKB Document 56 Filed 11/20/18 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


 ANDREW DOE                                                                         PLAINTIFF

 V.                                              CIVIL ACTION NO.: 3:18cv138 DPJ -FKB

 THE UNIVERSITY OF MISSISSIPPI, ET AL                                           DEFENDANTS


      SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO THE DEFENDANTS’
                        MOTION TO DISMISS

        COMES NOW, Plaintiff Andrew Doe, by and through his undersigned counsel, and files

this Supplemental Memorandum in Opposition to the Defendants’ Motion to Dismiss:

        On November 16, 2018, the U.S. Department of Education released proposed Title IX

regulations. These proposed regulations were issued with the goal of ensuring “that Title IX

grievance proceedings become more transparent, consistent and reliable,” as “far too many

students have been forced to go to court to ensure their rights are protected…” Secretary DeVos:

Proposed Title IX Rule Provides Clarity for Schools, Support for Survivors and Due Process

Rights for All, U.S. Department of Education, press release, November 16, 2018;

https://www.ed.gov/new/press-releases/secretary-devos-proposed-title-ix-rule-provides-clarity-

schools-support-survivors-and-due-procees-rights-all

        Within the proposed regulations, the Department of Education recognized that previously

issued guidance had been criticized for pressuring schools and colleges to forgo robust due process

regulations. See Amended Regulations implementing Title IX of the Education Amendments of

1972, ___Fed. Reg. ___ (proposed November 16, 2018) (to be codified 34 CFR Part 106) RIN

1870–AA14,        Docket ID ED-2018-OCR-0064, not yet scheduled for publication;

https://www2.ed.gov/about/offices/list/ocr/docs/title-ix-nprm.pdf (hereinafter referred to as “2018


                                                1
        Case 3:18-cv-00138-DPJ-FKB Document 56 Filed 11/20/18 Page 2 of 9



Proposed Amended Regulations”) Significant areas addressed within the proposed regulations

include the evidence standard applied to school investigations and the rights of the parties to cross-

examination. Both of these issues are raised within Andrew Doe’s Complaint.

        With respect to the evidence standard, the Department of Education proposes adding

section 106.45(b)(4)(i) to Title IX. The section would state that in reaching a determination

regarding responsibility, a funding recipient must apply either the preponderance of the evidence

standard or the clear and convincing evidence standard. The recipient may, however, employ the

preponderance of the evidence standard only if it uses that standard for conduct code violations

that do not involve sexual harassment but carry the same maximum disciplinary sanction. 2018

Proposed Amended Regulations, pgs. 61-64. The reasoning for this clarification is:

               Title IX grievance processes lack certain features that promote
               reliability in civil litigation. For example, many recipients will
               choose not to allow active participation by counsel; there are no
               rules of evidence in Title IX grievance processes; and Title IX
               grievance processes do not afford parties discovery to the same
               extent required by rules of civil procedure. Moreover, Title IX
               grievance processes are also analogous to various kinds of civil
               administrative proceedings, which often employ a clear and
               convincing evidence standard. See, e.g., Nguyen v. Washington
               Dept. of Health, 144 Wash. 2d 516 (2001) (requiring clear and
               convincing evidence in sexual misconduct case in a professional
               disciplinary proceeding for a medical doctor as a way of protecting
               due process); Disciplinary Counsel v. Bunstine, 136 Ohio St. 3d 276
               (2013) (clear and convincing evidence applied in sexual harassment
               case involving lawyer). “These cases recognize that, where a finding
               of responsibility carries particularly grave consequences for a
               respondent’s reputation and ability to pursue a profession or career,
               a higher standard of proof can be warranted.
Id., at 63.

        As recognized by the Department of Education, some courts have held that “in student

disciplinary cases involving serious accusations like sexual assault where the consequences of a

finding of responsibility would be significant, permanent, and far-reaching, a preponderance of the

                                                  2
       Case 3:18-cv-00138-DPJ-FKB Document 56 Filed 11/20/18 Page 3 of 9



evidence standard is inadequate”. Id., at 63, discussing Lee v. University of New Mexico, No.

1:17-cv-01230-JB-LF (D. N.M. Sept. 20, 2018) (“Moreover, the Court concludes that

preponderance of the evidence is not the proper standard for disciplinary investigations such as the

one that led to Lee’s expulsion, given the significant consequences of having a permanent notation

such as the one UNM placed on Lee’s transcript”).” The Department of Education does not believe

it would be appropriate to impose a preponderance requirement in the absence of all of the features

of civil litigation that are designed to promote reliability and fairness. Id.

       Additionally, the Department of Education’s proposed amended regulations address the

need for the right of cross—examination.

               …At the hearing, the decision-maker must permit each party to ask
               the other party and any witnesses all relevant questions and follow-
               up questions, including those challenging credibility. Such cross-
               examination at a hearing must be conducted by the party’s advisor
               of choice, notwithstanding the discretion of the recipient under
               paragraph (b)(3)(iv) of this section to otherwise restrict the extent to
               which advisors may participate in the proceedings. If a party does
               not have an advisor present at the hearing, the recipient must provide
               that party an advisor aligned with that party to conduct cross-
               examination. All cross-examination must exclude evidence of the
               complainant’s sexual behavior or predisposition, unless such
               evidence about the complainant’s sexual behavior is offered to
               prove that someone other than the respondent committed the
               conduct alleged by the complainant, or if the evidence concerns
               specific incidents of the complainant’s sexual behavior with respect
               to the respondent and is offered to prove consent…
See 2018 Proposed Amended Regulations, at 53.
       The Department of Education explicitly acknowledged,

               Cross examination is the “greatest legal engine ever invented for the
               discovery of truth.” California v. Green, 399 U.S. 149, 158 (1970)
               (quoting John H. Wigmore, 5 Evidence § 1367, at 29 (3d ed., Little,
               Brown & Co. 1940)). The Department recognizes the high stakes for
               all parties involved in a sexual harassment investigation, and
               recognizes that the need for recipients to reach reliable
               determinations lies at the heart of Title IX’s guarantees for all
                                                   3
       Case 3:18-cv-00138-DPJ-FKB Document 56 Filed 11/20/18 Page 4 of 9



               parties. Indeed, at least one federal circuit court has held that in the
               Title IX context cross-examination is not just a wise policy, but is a
               Constitutional requirement of Due Process. Doe v. Baum, 903 F.3d
               575, 581 (6th Cir. 2018) (“Not only does cross-examination allow
               the accused to identify inconsistencies in the other side’s story, but
               it also gives the fact-finder an opportunity to assess a witness’s
               demeanor and determine who can be trusted”).”
See 2018 Proposed Amended Regulations, at 57-58.
               The Department has determined that at institutions of higher
               education, where most parties and witnesses are adults, grievance
               procedures must include live cross-examination at a hearing.
               Proposed section 106.45(b)(3)(vii) requires institutions to provide a
               live hearing, and to allow the parties’ advisors to cross-examine the
               other party and witnesses. If a party does not have an advisor at the
               hearing, the recipient must provide that party an advisor aligned
               with that party to conduct cross-examination. Cross-examination
               conducted by the parties’ advisors (who may be attorneys) must be
               permitted notwithstanding the discretion of the recipient under
               subsection 106.45(b)(3)(iv) to otherwise restrict the extent to which
               advisors may participate in the proceedings. In the context of
               institutions of higher education, the proposed regulation balances
               the importance of cross-examination with any potential harm from
               personal confrontation between the complainant and the respondent
               by requiring questions to be asked by an advisor aligned with the
               party…
See 2018 Proposed Amended Regulations, at 58-59.
       The facts and issues presented relating to the claims raised in Doe v. Baum, discussed

within the Department of Education’s proposed regulations, have significant similarities to the

those raised by Andrew Doe in the matter presently before this Court. Doe v. Baum, 903 F.3d 575

(6th Cir. 2018) In Baum, Plaintiff John Doe and his accuser, Jane Roe, were students at the

University of Michigan. The two met at a fraternity party, where they ended up drinking and

dancing. Eventually, they had sex. Baum, at 578-80. Two days later, Roe filed a sexual

misconduct complaint with the university claiming that she was too drunk to consent to sex with

Doe. Id. An investigation was conducted. The school's investigator interviewed Roe, Doe, and

twenty-three other witnesses in the course of the investigation. Id.


                                                  4
       Case 3:18-cv-00138-DPJ-FKB Document 56 Filed 11/20/18 Page 5 of 9



       According to the record, Doe told the University of Michigan investigator that Roe did not

appear drunk and that she was an active participant in their sexual encounter. Baum, at 579. It was

Doe’s position that on the night in question, he and Roe had a drink, danced, and kissed at the

party, then later decided to go upstairs to his bedroom. Once there, they kissed “vigorous[ly]” and

eventually made their way onto his bed. Id. After they jointly removed their clothing, Doe asked

Roe if she wanted to have sex. She said, “Yeah,” and the two proceeded to have intercourse

followed by oral sex. Id. When they were done, they cuddled until Roe became sick. Doe later

left to use the bathroom and talk with friends. By the time he returned, Roe was crying and another

student was helping her gather her things. Doe asked Roe if she was okay, but Roe's new

companion told him to “[g]o away” and the two women walked out of the room. Id. Doe asserted

that he had no reason to believe that she was drunk or that Roe thought any of his sexual advances

were unwelcome. Id. Roe’s story varied from the one told by Doe. According to Roe, she was

drunk and unaware of her surroundings when she went to Doe’s room. Baum, at 579-80. While

kissing near the doorway, she told Doe “no sex” before she “flopped” onto his bed. Id. Roe

claimed that Doe undressed her and had intercourse with her while she “laid there in a hazy state

of black out.” Id.

       The University of Michigan found Doe had violated the its sexual misconduct policy. Doe

withdrew from school in lieu of a formal expulsion, then brought a § 1983 action alleging various

constitutional and statutory violations that occurred during the disciplinary proceedings. Doe v.

Baum, 227 F.Supp.3d 784, 344 Ed. Law Rep. 281 (2017). He filed a motion for temporary

injunctive relief, and the defendants filed motion to dismiss. Id. The motion to dismiss was

granted, with the court finding that Doe had failed to establish a due process claim and did not

sufficiently stated a Title IX claim for gender bias that led to an erroneous outcome. Id.


                                                 5
       Case 3:18-cv-00138-DPJ-FKB Document 56 Filed 11/20/18 Page 6 of 9



       Subsequently, the Sixth Circuit Court of Appeals reversed the dismissal of John Doe’s due

process claim insofar as it was based on the university’s failure to provide a hearing with the

opportunity for cross-examination and reversed the district Court’s dismissal of Doe’s Title IX

claim insofar as it was based on erroneous outcome, remanding the matter for further proceedings.

Baum, 903 F.3d. In so doing, the appellate court explained:

               When it comes to due process, the “opportunity to be heard” is the
               constitutional minimum. Grannis v. Ordean, 234 U.S. 385, 394, 34
               S.Ct. 779, 58 L.Ed. 1363 (1914), but determining what being
               “heard” looks like in each particular case is a harder question. The
               Supreme Court has declined to set out a universal rule and instead
               instructs lower courts to consider the parties' competing interests.
               See Mathews v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 47
               L.Ed.2d 18 (1976); Goss v. Lopez, 419 U.S. 565, 579, 95 S.Ct. 729,
               42 L.Ed.2d 725 (1975). So, consistent with this command, our
               circuit has made two things clear: (1) if a student is accused of
               misconduct, the university must hold some sort of hearing before
               imposing a sanction as serious as expulsion or suspension, and (2)
               when the university's determination turns on the credibility of the
               accuser, the accused, or witnesses, that hearing must include an
               opportunity for cross-examination. Univ. of Cincinnati, 872 F.3d at
               399–402; Flaim, 418 F.3d at 641. Due process requires cross-
               examination in circumstances like these because it is “the greatest
               legal engine ever invented” for uncovering the truth. Univ. of
               Cincinnati, 872 F.3d at 401–02 (citation omitted). Not only does
               cross-examination allow the accused to identify inconsistencies in
               the other side's story, but it also gives the fact-finder an opportunity
               to assess a witness's demeanor and determine who can be trusted.
               Id. So if a university is faced with competing narratives about
               potential misconduct, the administration must facilitate some form
               of cross-examination in order to satisfy due process. Id. at 402.
Id., at 581. The Court recognized, “[the risk of the university erroneously depriving Doe of his

protected interests] is all the more troubling considering the significance of Doe's interests and the

minimal burden that the university would bear by allowing cross-examination in Doe's case.”

Baum, at 581, citing Matthews, at 334–35, 96 S.Ct. 893.


                                                  6
        Case 3:18-cv-00138-DPJ-FKB Document 56 Filed 11/20/18 Page 7 of 9



        “In University of Cincinnati, [the Sixth Circuit Court of Appeals] explained that an

accused's ability “to draw attention to alleged inconsistencies” in the accuser's statements does not

render cross-examination futile.” Baum, at 582, citing Univ. of Cinn., at 401–02. “Cross-

examination is essential in cases like Doe's because it does more than uncover inconsistencies—it

‘takes aim at credibility like no other procedural device.’” Id. Without adversarial questioning, an

accused cannot probe a witness's story to test memory, intelligence, or potential ulterior motives

and the fact-finder cannot observe the witness's demeanor under that questioning. Id., at 402. When

credibility is in dispute and material to the outcome, “due process requires cross-examination.”

Baum, at 584 (emphasis added). “[W]ritten statements cannot substitute for cross-examination,”

because such statements do not allow for the back-and-forth adversarial questioning, probing or

observation of the witness’s demeanor. Id, at 582-83, referencing Brutus Essay XIII, in The Anti-

Federalist 180 (Herbert J. Storing ed., 1985) (“It is of great importance in the distribution of justice

that witnesses should be examined face to face, that the parties should have the fairest opportunity

of cross-examining them in order to bring out the whole truth; there is something in the manner in

which a witness delivers his testimony which cannot be committed to paper, and which yet very

frequently gives a complexion to his evidence, very different from what it would bear if committed

to writing ...”).

        Andrew Doe’s Complaint that is presently before this Court arises out of the University of

Mississippi’s response to allegations of sexual misconduct brought against him. Doe has asserted

violations of Title IX as well as Constitutional due process claims against the Defendants relating

to the investigation and disciplinary action taken against him. Although the Defendants in the

herein have argued that Doe has not pled viable claims, the Sixth Circuit’s ruling in Baum suggests

that absent an opportunity to cross-examine an accuser and adverse witnesses, the denial of due


                                                   7
       Case 3:18-cv-00138-DPJ-FKB Document 56 Filed 11/20/18 Page 8 of 9



process is not merely possible, but likely. This is further bolstered by the Department of

Education’s positions articulated in the proposed amended Title IX regulations.

       Throughout his disciplinary proceeding with the University of Mississippi, Andrew Doe

was deprived of the most basic features of civil litigation that are designed to promote reliability

and fairness. As set forth in the Amended Complaint, Doe was denied any opportunity to compel

witness attendance at the disciplinary hearing or to cross-examine Roe, the other witnesses and

Honey Ussery. Neither Doe’s accuser nor any other witness elected to attend the disciplinary

proceedings. [Docket # 9, ¶74]       Rather, the allegations against Doe were asserted within a

summary report prepared by the Title IX Coordinator. The only person to provide any live

testimony was Andrew Doe himself, and he denied the University’s allegations asserted against

him. Neither Doe nor the hearing panel were given the opportunity to see Doe’s accuser or any

witness, or to question them. They could not question the veracity of the witness summaries given

by the Title IX Coordinator, question inconsistencies of Doe’s accuser and witnesses or assess the

demeanor of the accused and other witnesses. Despite depriving Doe of these most basic due

process protections, the University still used the lowest evidentiary standard for a disciplinary

investigation that led a multi-year suspension and a permanent notation on Doe’s transcript. It is

clear that Doe has articulated viable due process and Title IX claims within his Complaint, and

these claims are sufficient to merit the denial of the Defendants’ pending Motion to Dismiss.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff respectfully requests the Court

dismiss the Defendants’ Motion to Dismiss in its entirety.




                                                 8
       Case 3:18-cv-00138-DPJ-FKB Document 56 Filed 11/20/18 Page 9 of 9



       RESPECTFULLY SUBMITTED, this, the 20th day of November, 2018.

                                           Respectfully submitted,

                                           Andrew Doe,
                                           Plaintiff

                                           By: /s/ Michelle T. High
                                                 Michelle T. High


J. Lawson Hester (MSB # 2394)
lhester@pbhfirm.com
Michelle T. High (MSB #100663)
mhigh@pbhfirm.com
Pettis, Barfield & Hester, P.A.
P.O. Box 16089
Jackson, Mississippi 39236-6089

                               CERTIFICATE OF SERVICE

       I, Michelle T. High, hereby certify that I have this day filed the foregoing document

electronically with the U.S. District Court, Southern District of Mississippi Clerk of Court’s

PACER/ECF system which provided a true and correct electronic copy to the following counsel

of record:

       J. Cal Mayo, Jr.
       cmayo@mayomallette.com
       Paul B. Watkins, Jr.
       pwatkins@mayomallette.com
       J. Andrew Mauldin
       dmauldin@mayomallette.com
       Mayo Mallette PLLC
       P.O. Box 1456
       Oxford, Mississippi 38655
       COUNSEL FOR DEFENDANTS

       SO CERTIFIED, this the 20th day of November, 2018.


                                               /s/ Michelle T. High
                                               Michelle T. High



                                              9
